Opinion by
Judge Pryor:
The deceased daughter, Margaret Graves, had two children, and the devisor had, at the date of his will, several children living. His purpose was to give to each of his grandchildren half as much as he gave to each of his children. “The children of my daughter Margaret have one-half a share with the rest of my heirs.” He designates the whole as a class under the term “heirs”, and says, in substance, my two grandchildren shall have half as much as my children or the rest of my heirs. The object of construction is to arrive at the intention of the testator, and it is obvious from the reading of this will that the purpose of the devisor was to give to his own chil*601dren twice as much as was given to each of his grandchildren, who represented their mother.- In the division between my heirs my two grandchildren are to have half as much as the rest of my heirs. Each heir takes an equal share until you come to the grandchildren, and they take each a half of a share.

Andrews & Sudduth, for appellant.


Cole & Davis, for appellees,

The devisor denominated all of his children and grandchildren as his heirs. Say he had six children and two grandchildren, this made eight heirs in all, and by giving the two heirs who were his grandchildren half as much as he gave the other heirs you have seven full shares, the children getting a full share each and the grandchildren half a share each.
Judgment affirmed.